Citation Nr: 0015100	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-33 394	)	DATE
	)
	)

On appeal from the                                    
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for a headache 
disorder.  

4.  Entitlement to service connection for a urinary disorder.  

5.  Entitlement to service connection for a brain disorder.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 20, 1976 to June 
24, 1983.  This period of service must be broken into two 
distinct periods by reason of the character of such service.  
The first period, from July 20, 1976 to November 28, 1979, 
ended with the issuance of an honorable discharge.  The 
second period, from November 29, 1979 to June 24, 1983, 
culminated in a bad conduct discharge.  By January 1987 
Administrative Decision, VA determined that the second period 
of service, from November 29, 1979 through June 24, 1983, was 
considered dishonorable for VA purposes and constituted a bar 
to the appellant's receipt of VA benefits based on that 
period of service.  Therefore, any entitlement to VA benefits 
must be ultimately predicated on the first period of service, 
from July 20, 1976 to November 28, 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
declined to reopen the appellant's previously denied claims 
of service connection for disorders of the lumbar spine, 
cervical spine, headache, urinary, and brain.  The RO also 
denied the claim of service connection for PTSD.  The 
appellant disagreed and perfected an appeal as to each claim.  

Also in the April 1997 rating decision, the RO denied the 
appellant's claim of service connection for a heart disorder 
and notified him of that decision by letter in April 10, 
1997.  He filed a November 1997 notice of disagreement and 
the RO issued a November 1997 statement of the case; however, 
he did not discuss this issue in his November 1997 
substantive appeal or in any other communication with VA 
prior to the expiration of the one-year period following the 
April 10, 1997 notice.  See 38 C.F.R. § 20.302(a) (claimant 
must file a notice of disagreement with a rating decision 
within one year from the date that the RO mails notice of the 
determination; otherwise, that determination becomes final); 
38 C.F.R. § 20.302(b) (substantive appeal must be filed 
within 60 days from the date the RO mails the statement of 
the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later).  As such, he did not perfect an appeal as to the 
claim of service connection for a heart disorder.  See 
38 C.F.R. § 20.200 (an appeal consists of a timely filed 
written notice of disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal).  

In the November 1997 substantive appeal, the appellant 
requested a hearing before a traveling Member of the Board.  
In a February 2000 written statement, however, he withdrew 
this request.  38 C.F.R. § 20.704(e) (1999).  

In March 2000, the appellant submitted directly to the Board 
a statement, along with copies of September 1997 VA clinical 
records constituting instructions following a liver biopsy 
and a July 1998 VA clinical record noting chronic Hepatitis C 
and depression.  In April 2000, he submitted directly to the 
Board a statement accompanied by copies of a February 1988 
receipt from the California Department of Motor Vehicles, a 
June 1992 letter from The National Dean's List, and various 
certificates awarded by the Los Angeles Trade-Technical 
College.  

Any pertinent evidence submitted by the appellant and 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived in writing by the 
appellant or unless the Board determines that the benefits to 
which the evidence relates may be allowed without such 
referral.  38 C.F.R. § 20.1304(c).  In this case, the 
evidence for the most part is not pertinent to the claims on 
appeal as it does not discuss the lumbar spine, cervical 
spine, headache, urinary, brain, or PTSD that form the core 
of this appeal.  While the July 1998 VA clinical record noted 
depression, the evidence previously of record already 
adequately demonstrated findings of psychiatric 
symptomatology, including depression.  Therefore, this 
evidence submitted directly to the Board after the issuance 
of the last supplemental statement of the case is not 
pertinent and need not be referred to the RO for initial 
consideration.  

For the reasons discussed below, the previously denied claims 
of service connection for lumbar spine, cervical spine, 
headache, urinary, and brain disorders are reopened.  The 
issues are thus as styled on the title page of this decision.  


FINDINGS OF FACT

1.  The additional evidence concerning lumbar spine, cervical 
spine, headache, urinary, and brain disorders, received into 
the record after October 1992, is new and material, as it 
bears directly and substantially on the specific matter at 
hand.  

2.  No competent evidence has been submitted linking the 
post-service findings of a lumbar spine disorder to service.

3.  No competent evidence has been submitted linking the 
post-service findings of a cervical spine disorder to 
service.  

4.  Competent evidence has been submitted to suggest a link 
between post-service findings of a headache disorder and 
service.  

5.  A headache disorder is not shown to be related to 
service.  

6.  No competent evidence has been submitted linking the 
post-service findings of a urinary disorder to service.  

7.  No competent evidence has been submitted showing a 
current brain disorder.  

8.  Competent medical evidence has been submitted suggesting 
a link between a post-service finding of PTSD and service.  

9.  The evidence does not include a clear diagnosis of PTSD 
or one in accord with the applicable regulation, 38 C.F.R. 
§ 4.125(a).  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for 
lumbar spine, cervical spine, headache, urinary, and brain 
disorders.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The claim of service connection for a lumbar spine 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim of service connection for a cervical spine 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim of service connection for a headache disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

6.  The claim of service connection for a urinary disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim of service connection for a brain disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

9.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (1996); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar Spine, Cervical Spine, 
Headache, Urinary, and Brain Disorders

A.  Factual Background

At the time of the October 1992 rating decision, the evidence 
of record included the following relevant service medical 
record entries:  

? A December 1976 entry showing dysuria and pain in the 
groin area secondary to alcohol use.  

? A July 1977 entry noting complaints of frontal 
headaches and general dizziness.  

? An August 30, 1978 entry revealing the appellant's 
involvement in a motor vehicle accident the previous 
day, with complaints of headaches, neck stiffness, and 
lumbar pain.  The assessment was tension headaches and 
muscle strain.  

? A September 8, 1979 entry noting complaints of neck and 
back pain following an accident.  The assessment was 
questionable soft tissue injury.  An x-ray report found 
no evidence of cervical or lumbar fracture.  

? A September 1981 entry indicating that the appellant 
complained of headaches and dizziness after one day of 
physical training.  The assessment was headaches and 
dizziness.  

? A December 1982 entry showing the appellant's 
complaints of a sore neck and an assessment of 
functional stress.  


Other evidence also of record at the time of the October 1992 
rating decision included the following:

? An April 1987 VA Form 21-4176 (Report of Accidental 
Injury), in which the appellant stated he was involved 
in a motor vehicle accident on April 13, 1979, while on 
active duty.  He indicated that he was stopped at a 
traffic light at Fort Hood, Texas, when the vehicle he 
was driving was rear-ended by a five-ton truck.  He 
stated he was not under the influence of drugs or 
alcohol and that he experienced a headache and 
difficulty standing.  He claimed an officer appointed 
over him denied his request to seek medical care and he 
was not provided a copy of a police report that was 
prepared.  

? Copies of evidence submitted to the Social Security 
Administration (SSA), including a June 1987 private 
clinical record describing multiple psychosomatic 
complaints and a history of severe trauma and 
psychiatric disorder.  

? A March 1990 VA clinical record noting a history of 
chronic headaches since 1979.  

? A May 1991 VA clinical record indicating that the 
appellant complained of a burning sensation in his 
penis for two days following sexual intercourse.  

? An April 1992 VA clinical record showing treatment for 
alcohol abuse and a history of acute renal failure in 
1983.  

? June 1992 VA clinical records noting treatment for 
alcohol abuse since June 1991 and a history of two 
suicide attempts in 1983.  The assessment was substance 
and alcohol abuse.  

? A July 1992 VA clinical record indicating that the 
appellant complained of a motor vehicle accident in 
service that caused chronic headaches.  

Subsequent to the October 1992 rating decision, the record 
includes the following evidence:

? Private hospital records from March to July 1984 show 
diagnoses of rhabdomyolysis with myoglobinuria 
secondary to trauma of the right lower extremity, acute 
renal failure secondary to myoglobinuria, and right leg 
paralysis secondary to sciatic nerve dysfunction.  The 
appellant complained of right leg weakness, although a 
history of psychiatric illness was also noted, 
including possible schizophrenia.  Examination revealed 
a normocephalic and atraumatic head and some right 
lower extremity musculoskeletal findings.  During 
hospitalization, he had fasciotomies to relieve 
muscular compression and right sciatic nerve 
impairment.  

? VA clinical records from March 1988 to November 1997 
discussing the appellant's attendance in group therapy 
sessions for his smoking habit and polysubstance abuse; 
findings of current cephalgia, headaches, back and neck 
pain, and lumbosacral strain; a history of motor 
vehicle accident in 1978; his allegation that the 
current headache complaints had their onset with the 
motor vehicle accident; his allegation of head and 
spinal injuries related to the motor vehicle accident; 
and the findings of a current sexually transmitted 
disease.  April 1990 VA clinical record shows a 
computerized tomography (CT) scan of the head was 
normal.  January 1996 VA clinical record noted he had 
neck pain for the previous five years.  

? A copy of a November 1988 SSA decision awarding 
disability benefits based on findings of alcoholism, 
drug abuse, and adjustment disorder.  

? VA examination in November 1998 shows that the 
appellant complained of headaches, primarily bilateral 
frontal temporal pulsating headaches without dizziness, 
tingling sensation, numbness, or weakness.  He stated 
the headaches occurred two to five times per month on 
average and were quickly relieved, using Motrin.  He 
indicated that the headaches had their onset in 1988.  
The diagnostic impression was chronic migraine 
headaches.  The examiner noted that, given the 
appellant's history of a motor vehicle accident in 1978 
or 1979 and the onset of headaches in 1988, it was 
"not very likely" that the headaches were the 
consequence of the motor vehicle accident.  It was 
noted that records pertinent to the motor vehicle 
accident were not available for review.  

? In December 1998, the record shows receipt of a 
September 1978 service department record indicating 
that the appellant was involved in a motor vehicle 
accident when the vehicle he was riding in was struck 
from the rear.  The accident occurred at 2:55 p.m. on 
August 29, 1978 and he was examined at 9:34 p.m. that 
evening.  The nature and extent of the injury was 
described as muscular pain.  The examiner noted that 
the appellant was not under the influence of alcohol or 
drugs, that the injury was not likely to result in a 
claim against the government for future medical care, 
and that any disability that might result would be 
temporary.  

B.  Finality of the Claims

By a rating decision issued in February 1988, the RO denied 
the appellant's claims of service connection for lumbar 
spine, cervical spine, headache, urinary, and brain 
disorders, as the record did not include evidence linking 
these disorders to service.  The RO notified him of those 
decisions in a February 16, 1988 letter.  

An appeal consists of a timely filed written notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  To initiate an appeal from the February 1988 
rating decision, the appellant had to have filed with the RO 
a notice of disagreement within one year from the date that 
the notice of the determination; otherwise, that 
determination became final.  38 C.F.R. § 20.302(a).  

The RO received a statement from the appellant on February 
23, 1988, but it did not refer to the February 1988 rating 
decision or express disagreement with any determination made 
in that decision.  During the course of the remaining year 
following the February 16, 1988 RO letter, the record does 
not show receipt of any further communication from the 
appellant.  Therefore, the February 1988 rating decision 
became final at the expiration of the one-year period 
following notice thereof, as the record does not show that 
the appellant filed a notice of disagreement within that time 
period.  38 C.F.R. §§ 3.104(a), 20.302(a).  

In June 1992, the appellant filed an application to reopen 
the claims denied in the February 1988 rating decision.  By 
October 1992 rating decision, the RO denied the application, 
noting that the additional evidence submitted was not 
material because it did not refer to treatment for the 
claimed disabilities.  The RO notified the appellant of that 
determination on October 20, 1992.  The appellant then filed 
a notice of disagreement in November 1992 and the RO issued a 
statement of the case on August 27, 1993.  To perfect an 
appeal, the appellant had to file a substantive appeal within 
60 days from the date the RO mailed the statement of the case 
to him (October 20, 1992), or within the remainder of the 
one-year period from the date of mailing of the notification 
of the decision appealed (October 27, 1993), whichever is 
later (in this case, October 27, 1993).  38 C.F.R. 
§ 20.302(b).  The record does not include any communication 
from the appellant prior to October 27, 1993.  Thus, he did 
not perfect an appeal and the October 1992 rating decision 
became final.  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203 (1999).  VA must (1) 
determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the Board must determine whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since October 1992, the record shows receipt of 
additional evidence, as set forth above, discussing in some 
manner the lumbar spine, cervical spine, headache, urinary 
and brain disorder claims.  This additional evidence is new 
and material as it may provide a more complete picture of the 
circumstances surrounding the origin of the claimed 
disabilities.  The claims of service connection for lumbar 
spine, cervical spine, headache, urinary, and brain disorders 
are therefore reopened.  

C.  Pertinent Law and Regulations for Service Connection 
Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where an appellant 
served continuously for 90 days or more during a period of 
war, arthritis and other organic diseases of the nervous 
system manifest to a degree of 10 percent within a year from 
the date of termination of such service shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The initial question in any such case is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  This evidentiary threshold is rather low, 
requiring only that a claim be plausible or capable of 
substantiation.  Hensley v. West, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000) (citing Murphy, 1 Vet. App. at 81).  
An allegation that a disorder is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  See also Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993) (type of evidence required 
depends on issue presented).  If an appellant has not met his 
burden of submitting evidence of a well-grounded claim, VA 
cannot assist him in development of evidence pertinent to the 
claim.  Morton v. West, 12 Vet. App. 477, 485 (1999).  

D.  Analysis

1.  Lumbar Spine

The VA clinical records from March 1988 to November 1997 
include notations of lumbosacral strain which constitute 
competent medical evidence of a current lumbar spine 
disorder, satisfying the initial element of a well-grounded 
claim.  As for the second element, requiring lay or medical 
evidence of a disorder in service, the appellant maintains 
that he was involved in a motor vehicle accident in 1978.  
The service medical records show that he was involved in such 
an accident on August 29, 1978, and that he thereafter 
complained of low back pain.  Although an x-ray study at that 
time did not find any lumbar pathology, the discussion of the 
accident and the subsequent complaints of low back pain are 
sufficient to satisfy the second element of a well-grounded 
claim.  

The third element requires competent medical evidence linking 
the current findings of lumbosacral strain to the in-service 
accident and subsequent lumbar symptomatology, as contended 
by the appellant.  The only other evidence of record 
concerning the lumbar spine is the March to July 1984 private 
hospital records noting sciatic nerve dysfunction affecting 
the right lower extremity and requiring surgical 
intervention.  Significantly, these private hospital records 
do not include a discussion of the sciatic neuropathy in 
relation to the lumbar spine, nor do the service medical 
records discuss sciatic neuropathy as a symptom associated 
with low back pain and lumbosacral strain.  Thus, the 
evidence pertinent to the lumbar spine disorder does not 
establish a link or nexus between the in-service motor 
vehicle accident and current symptomatology.  The claim might 
still be well grounded if continuity of symptomatology is 
demonstrated since service and if competent evidence relates 
the present condition to that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 495-98.  Here, though, 
the private hospital records from March to July 1984 do not 
refer to low back muscle pain or lumbosacral strain, the 
characterizations of the disorder in the service medical 
records and the current VA treatment records, respectively.  

Despite the medical evidence, the appellant maintains that 
there is a relationship between his current lumbar spine 
disorder and service.  Statements by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A layman can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant 
possesses the requisite medical expertise needed to support a 
medical opinion as to the relationship of a current disorder 
to service.  

For these reasons, the Board determines that the appellant 
has not submitted competent medical evidence satisfying the 
third and final element of a well-grounded claim.  Because 
the claim is not well grounded, VA cannot assist the 
appellant in further development of the claim.  Morton, 
12 Vet. App. at 485.  

2.  Cervical Spine Disorder

The January and August 1996 VA clinical records reveal the 
appellant's complaints of neck pain, thereby satisfying the 
initial element of a well-grounded claim.  The service 
medical records indicate that he was involved in a motor 
vehicle accident in 1978, after which he complained of neck 
pain, although an x-ray study revealed no cervical fracture.  
These in-service findings, as well as the appellant's 
allegations of in-service injury, satisfy the second element 
of a well-grounded claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995); King v. Brown, 5 Vet. App. 19 (1993) (truthfulness of 
evidence must be presumed when determining whether claim is 
well grounded).  

The third element of a well-grounded claim requires competent 
medical evidence linking the 1996 VA clinical record entries 
showing complaints of neck pain to the in-service complaints 
of neck pain following a motor vehicle accident.  The only 
post-service evidence discussing the etiology of the neck 
pain is the January 1996 VA clinical record, in which the 
examiner noted the appellant's complaints of neck pain for 
the previous five years.  This would establish the onset of 
those complaints in 1991, about 12 years after the end of his 
period of honorable service ended in 1979.  Moreover, the 
only evidence between 1979 and his 1996 complaints of neck 
pain is a December 1982 service clinical record noting a sore 
neck and an assessment of functional stress.  Even 
considering this evidence, more than 8 years elapsed from 
then until the presumed onset of neck pain in 1991.  During 
the intervening period, the record does not indicate that the 
appellant complained of neck pain or sought treatment for a 
cervical spine disorder.  Thus, there is no showing of 
continuity of symptomatology, established by competent 
evidence, between the 1996 complaints of neck pain and 
service.  Savage, 10 Vet. App. at 495-98.  The only remaining 
evidence supporting the claim is the appellant's own 
contentions that there is a relationship between his current 
cervical spine disorder and service.  The record does not, 
though, indicate he has the necessary medical expertise to 
offer a medical nexus opinion.  See Espiritu, 2 Vet. App. at 
494-95.  

The record does not include any competent medical evidence 
linking the current complaints of neck pain to service.  For 
these reasons, the Board determines that the appellant has 
not submitted competent medical evidence satisfying the third 
and final element of a well-grounded claim.  As the claim is 
not well grounded, VA cannot assist in further development of 
this claim.  Morton, 12 Vet. App. at 485.  

3.  Headache Disorder

VA examination in November 1998 diagnosed chronic migraine 
headaches, thereby satisfying the initial element of a well-
grounded claim.  The service medical records note the 
appellant's complaints of headaches in July 1977 and, 
following an August 1978 motor vehicle accident, an 
assessment of tension headaches.  These findings satisfy the 
second element of a well-grounded claim.  

As for the third element, the record does not include a 
statement from a medical professional establishing a nexus 
between the current headache disorder and service.  The 
record does, though, include a consistent history of 
complaints and medical findings of headaches since service.  
A September 1981 service clinical record noted the 
appellant's complaints and an assessment of headaches.  The 
March 1988 to November 1997 VA clinical records contain 
numerous references to headache findings, generally 
characterized by the appellant as occurring since 1979.  
While evidence representing information simply recorded by a 
medical examiner, unenhanced by any additional medical 
comment, cannot constitute competent medical evidence, 
LeShore v. Brown, 8 Vet. App. 406, 410 (1995), this somewhat 
sketchy pattern of complaints and findings between service 
and the November 1998 VA diagnosis demonstrates a continuity 
of symptomatology sufficient to well ground the claim.  For 
these reasons, the appellant has submitted competent medical 
evidence satisfying the third and final element of a well-
grounded claim.  

Because the claim is well grounded, VA must assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  The record contains 
documentation as to all medical treatment identified by the 
appellant as relevant to the claimed headache disorder.  
Moreover, he has been afforded a VA examination, in November 
1998, to determine the nature and etiology of the claimed 
disorder.  Thus, VA has complied with its duty to assist.  

As to the merits of the claim, the only evidence concerning 
the etiology of the headache disorder is the appellant's 
contentions and the conclusion of the November 1998 VA 
examiner.  As already noted, the appellant does not possess 
the requisite medical expertise to render a medical 
conclusion, such as the etiology of the claimed disorder.  
Therefore his contentions alone are not probative evidence.  
See Espiritu, 2 Vet. App. at 494-95.  The November 1998 VA 
examiner, after diagnosing chronic migraine headaches, opined 
that it was "not very likely" that the headache disorder 
was a consequence of the in-service motor vehicle accident.  
Although the examiner apparently did not have access to the 
appellant's claims file or medical records, this opinion 
carries significant weight and it outweighs the appellant's 
lay contentions and the sketchy continuity of headache 
symptomatology between service and the current disorder.  
Because the evidence favoring a connection between the 
current headache disorder and service is outweighed by the 
November 1998 VA examiner's opinion contraindicating that 
connection, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a headache disorder.  

4.  Urinary Disorder

The record includes a May 1991 VA clinical record noting the 
appellant's complaints of a burning sensation in his penis, 
thereby satisfying the initial element of a well-grounded 
claim.  The service medical records include a December 1976 
entry noting dysuria and pain in the groin area, thereby 
satisfying the second element of a well-grounded claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking the 1991 VA clinical record entry to 
the in-service finding and complaint.  The only post-service 
evidence concerning a urinary disorder is the March to July 
1984 private hospital records noted rhabdomyolysis with 
myoglobinuria and acute renal failure.  However, there is no 
suggestion in the record that these findings are in any way 
related to the in-service or current findings.  Moreover, the 
private examiner who prepared the March to July private 
hospital records related rhabdomyolysis with myoglobinuria to 
trauma of the right lower extremity, which is not otherwise 
noted in the record, and acute renal failure to 
myoglobinuria.  Nor is there any indication that these 
findings represented a continuity of symptomatology between 
the current findings and the in-service symptomatology.  As 
to the appellant's allegations that a urinary disorder is 
related to service, his lay statement is not probative and 
cannot serve as competent medical evidence because the record 
does not indicate that he has the necessary medical expertise 
to offer such a medical opinion.  See Espiritu, 2 Vet. App. 
at 494-95.  

For these reasons, the appellant has not submitted competent 
medical evidence satisfying the third and final element of a 
well-grounded claim.  Because the claim is not well grounded, 
VA cannot assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

5.  Brain Disorder

The appellant maintains that he suffered a head injury in the 
August 1978 in-service motor vehicle accident that resulted 
in a brain disorder.  The first element of a well-grounded 
claim requires competent medical evidence of a current brain 
disorder.  The April 1990 VA CT scan indicated that the 
appellant's head was normal.  March to July 1984 private 
hospital records note that the appellant was normocephalic 
and that his head was atraumatic.  The record contains no 
further evidence relevant to the claimed brain disorder.  
Significantly, the service medical records in August and 
September 1978, at the time of the accident, do not mention a 
head injury.  As to the appellant's allegations that he has a 
current brain disorder, his lay contention is not probative 
and cannot serve as competent medical evidence because the 
record does not reveal that he has the necessary medical 
expertise to offer such a medical opinion.  See Espiritu, 2 
Vet. App. at 494-95.  As to the appellant's contention that a 
senior officer refused his request to seek medical attention, 
the record shows that he sought treatment the day of the 
accident, the next day, and about a week later.  

Because the record does not include competent medical 
evidence of a current brain disorder, the Board determines 
that the appellant has not submitted competent medical 
evidence satisfying the initial element of a well-grounded 
claim.  As the claim is not well grounded, VA cannot assist 
the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.

E.  Other Considerations

Where claims are not well grounded, VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim; nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete an application.  This obligation depends 
on the particular facts of the case and the extent to which 
VA has advised a claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1997 statement of the case and the September 
1998 and November 1999 supplemental statements of the case.  
In those documents, the appellant was informed that the 
record lacked evidence linking the current lumbar spine, 
cervical spine, and urinary disorders to service, and that it 
lacked current medical evidence of a brain disorder.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

II.  Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (rebuttable 
presumption that psychosis manifest to a degree of 10 percent 
within one year from separation from service presumed 
incurred in service, even without evidence of psychosis 
during the period of service).  The threshold question is 
whether the appellant has presented evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a); Grottveit, 5 Vet. 
App. at 92-93; Tirpak, 2 Vet. App. at 611; Murphy, 1 Vet. 
App. at 81.  A well-grounded claim of service connection for 
PTSD requires medical evidence of a current disorder, 
presumed credible lay evidence of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  See Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 
at 506 (three-element analysis for well-grounded claims); 
Savage, 10 Vet. App. at 495 (continuity of symptomatology may 
satisfy third element of analysis).  

The claims file includes a November 1996 VA examination 
diagnosing PTSD.  As the examination provides evidence of a 
current diagnosis of PTSD, it satisfies the initial element 
of a well-grounded claim.  See Gaines, 11 Vet. App. at 357.  
The appellant contends that he was involved in a motor 
vehicle accident in August 1978 during service, and that his 
experience in that accident formed the basis for the stressor 
underlying his alleged current PTSD.  The service records 
support the contention that he was involved in an accident on 
August 29, 1978, thereby satisfying the second element of a 
well-grounded claim.  The final element of a well-grounded 
claim requires competent medical evidence linking the current 
findings of PTSD to the alleged stressors in service.  The 
November 1996 VA examination included a discussion by the 
examiner as to the stressor underlying the appellant's 
claimed PTSD.  It was noted that he denied any combat 
exposure during service, but stated he was involved in a 
motor vehicle accident.  Thus, it appears that the diagnosis 
of PTSD was based primarily on the history of a motor vehicle 
accident, thereby satisfying the third and final element of a 
well-grounded claim.  See Gaines, 11 Vet. App. at 357.  

Because the appellant has submitted a well-grounded claim of 
service connection for PTSD, VA has a duty to assist him in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The record includes copies of treatment, 
examination, and hospital reports identified by the appellant 
as pertinent.  VA examined him in November 1996 and again in 
October 1998.  Based on this information, the Board 
determines that VA complied with its duty to assist.  

As to the merits of the claim, prior to March 7, 1997 service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
If the claimed stressor was related to combat, service 
department evidence that the appellant engaged in combat or 
that he was awarded a combat citation would be accepted, 
absent of evidence to the contrary, as conclusive evidence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).  See Cohen, 10 Vet. App. at 136.  Effective on and 
after March 7, 1997, service connection for PTSD required 
medical evidence diagnosing the condition in accord with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence established 
that the appellant engaged in combat with the enemy and the 
claimed stressor was related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  See 64 
Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform to the criteria in AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).  Because the appellant does not allege 
that his claimed stressor is combat related, he is not 
entitled to a rebuttable evidentiary presumption in favor of 
his lay contentions.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f) (1996 and 1999).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Board must determine whether the new 
version of 38 C.F.R. § 3.304(f) (1999) is more favorable to 
the appellant.  If so, it should apply that version for the 
period from and after March 7, 1997, the effective date of 
the regulatory change.  The Board should apply the old 
version of 38 C.F.R. § 3.304(f) (1996) for periods preceding 
March 7, 1997.  See DeSousa v. Gober , 10 Vet. App. 461, 467 
(1997) (claims must be fully adjudicated under both the new 
and the old criteria to determine which version is more 
favorable).  

For the period preceding March 7, 1997, only the old version 
of the regulation applies.  The first element of service 
connection under 38 C.F.R. § 3.304(f) (1996) requires a 
"clear" diagnosis of PTSD.  The November 1996 VA 
examination report included a diagnosis of PTSD, but that 
diagnosis was qualified in several significant respects.  The 
claims file was not available to the examiner, who noted that 
the foundation of the examination conclusions were only as 
accurate as the appellant's history.  The examiner, prior to 
diagnosing PTSD, noted that the appellant "seems to have 
been suffering from symptoms of PTSD since 1983."  This 
phrase, and especially the use of the word "seems" casts a 
shadow over the diagnosis.  Moreover, although the results of 
psychological testing used in the examination (the 
Mississippi Scale for PTSD and the Minnesota Multiphasic 
Personality Inventory (MMPI-2)) found that the appellant 
would meet the diagnostic criteria for PTSD, it was also 
noted that the test results were invalid due to his tendency 
to respond in an exaggerated or distressed manner.  Finally, 
the record includes March 1988 to November 1997 VA clinical 
records, including VA psychiatric reports, noting the 
appellant's participation in group therapy sessions for 
treatment of polysubstance and tobacco use, but which failed 
to identify any findings of PTSD.  The combination of these 
factors strongly dilutes the November 1996 diagnosis of PTSD 
and renders it far less than clear.  In the absence of a 
clear diagnosis of PTSD in the period preceding March 7, 
1997, the evidence does not satisfy the first element of 
38 C.F.R. § 3.304(f) (1996).  

For the period from and after March 7, 1997, either the old 
or the new version of 38 C.F.R. § 3.304(f) will apply, 
depending on which is more favorable given the facts in this 
case.  As already noted, under the old version the evidence 
preceding March 7, 1997 does not indicate a clear diagnosis 
of PTSD.  Other evidence relevant to the period from and 
after March 7, 1997 offers no further support for finding a 
clear diagnosis.  The October 1998 VA examination did not 
diagnosis PTSD and post-March 7, 1997 VA psychiatric clinical 
records do not refer to any findings suggestive of PTSD.  For 
these reasons, the evidence relevant to the period from and 
after March 7, 1997 does not support a finding of a clear 
diagnosis of PTSD pursuant to 38 C.F.R. § 3.304(f) (1996).  

Under the new version of the regulation, applicable to the 
period from and after March 7, 1997, service connection for 
PTSD requires a diagnosis in accord with DSM-IV.  38 C.F.R. 
§ 4.125(a).  The October 1998 VA examination diagnosed mild 
paranoid delusional disorder and psychosis, not otherwise 
specified, possibly drug induced.  The examiner did not 
diagnosis PTSD on that occasion.  Moreover, other VA 
psychiatric clinical documentation associated with the record 
does not list PTSD as a reason for psychiatric counseling; 
rather, the appellant's psychiatric treatment focused on 
alcohol, drug, and tobacco use.  These findings far outweigh 
the isolated diagnosis of PTSD in the November 1996 VA 
examination, which as discussed above, is weakened by several 
significant factors.  Therefore, the evidence relevant to the 
period from and after March 7, 1997 does not support a 
finding of a diagnosis of PTSD in accord with DSM-IV, as 
required by 38 C.F.R. § 3.304(f) (1999).  

As the evidence does not satisfy the initial element of 
either the old or the new versions of 38 C.F.R. § 3.304(f), 
it is the Board's determination that the preponderance of the 
evidence is against the claim of service connection for PTSD.  
In the absence of such diagnosis, the Board need not reach 
the second and third elements of the service-connection 
analysis for PTSD pursuant to 38 C.F.R. § 3.304(f) (1996 and 
1999).  

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a headache disorder is denied.  

Service connection for a urinary disorder is denied.  

Service connection for a brain disorder is denied.  

Service connection for PTSD is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


